Citation Nr: 1526321	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 

2. Entitlement to service connection for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

H. Hoeft 




INTRODUCTION

The Veteran served on active duty from April 1984 to July 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge via Video Conference in November 2014; a transcript of that proceeding has been associated with the record. 

The Board next notes that, by written statement received in May 2015, the Veteran's then attorney of record withdrew from representation in this case.  As the RO and Veteran were notified of this action, and the action does not adversely impact the Veteran's interests, the Board finds that the attorney properly withdrew from representation.  As the Veteran has not appointed another representative, the Board considers him to be self-represented in this case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

1. Hearing Loss

The Veteran contends that his bilateral hearing loss is attributable to acoustic trauma sustained during active duty service.  His military occupational specialty (MOS) was that of an Aviation Warfare Systems Operator (AW); service personnel records also reflect that he was assigned as a "non-acoustic sensor operator" aboard P-3B aircraft.  The Veteran testified before the undersigned in November 2014 and stated that he was "constantly exposed to every type of aircraft that were being flown in the Navy during that time" in these capacities/MOS's.  Alternatively, he contends that his hearing loss is secondary to service-connected tinnitus. 

Service treatment records (STRs) reflect that the Veteran's hearing was within normal limits throughout active duty service.  He was treated for upper respiratory infections with accompanying ear symptoms on several occasions, and otitis media and a left ear "block" (with severe ear pain) on one occasion.  Upon separation examination, his hearing was noted as "unchanged since entry," and audiometry findings were within normal limits. 

The Veteran underwent a VA (QTC) examination in September 2010.  He reported an onset of hearing loss in 1990.  He stated that he worked on the flight line and as flight crew during his entire military career, flying in P3 aircraft during missions and using a communications headset.  He stated that the door was often left open during flight to drop equipment for pick-up or during search and rescue missions causing it to be very loud.  The Veteran also reported that he wore hearing protection while performing pre- and post-flight duties around the aircraft but that he was always exposed to some sort of aircraft with the engine running.  He reported that he felt like air was escaping from his right ear after a mission in 1986.  He also stated that he was prone to sinus infections and had trouble equalizing pressure while in flight.  Speech recognition scores were 88% in the right ear and 84% in the left ear (thus satisfying the requirements under 38 C.F.R. § 3.385).  The examiner stated that the Veteran had normal hearing based on pure tone thresholds and a minimal to mild hearing loss based on speech recognition scores alone.  The examiner opined that a decrease in speech recognition scores "is more representative of a cognitive change," and based on this information, "it is less than likely as not that the hearing loss is related to noise exposure."  The examiner did not elaborate as to what type of cognitive change(s) could have resulted in the Veteran's bilateral speech recognition hearing loss.  The examiner also failed to address the Veteran's complaints of hearing loss proximate to service; the documented in-service ear symptoms; and his conceded exposure to acoustic trauma in-service.  Lastly, the examiner did not address the Veteran's theory of secondary service connection.  

In light of the deficiencies discussed above, the Board finds that an addendum opinion is necessary in this case. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

2. Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and bipolar, as a result of active duty service.  

With respect to the claimed PTSD, the Veteran has asserted two, primary in-service stressors.  The first stressor reportedly occurred in "late December or early January" of 1985/1986. See Stressor Statement.  The Veteran reported that he was sent on a search and rescue (SAR) mission for a sunken ferryboat while he was stationed at Cubi Point Naval Air Station in the Philippines.  He stated that the ferryboat had been carrying 350 people and many animals; however, by the time the SAR crew reached the area of the sunken ship, he reported that he witnessed "275 dead bodies that had bloated and floated to the surface - men, women, children, babies in different stages of death."  He also reported that all of the animals had died and were being eaten in the water by sharks.  He stated, "After this mission I was very troubled but tried to deal with this very disturbing event on my own."  The Veteran noted that he had received a citation from the Secretary of Defense as a result of his involvement with this event/SAR. 

Service personnel records (SPRs) reference a letter of commendation that the Veteran received from the commander of the 7th fleet for outstanding performance while conducting a SAR rescue.  The actual commendation is not contained in the SPRs.  SPRs otherwise confirm that the Veteran received a citation while attached to patrol Squadron Twenty-two (VP-22) for operations in the Adak Island/Sitkin area when a snowstorm engulfed a Battle Group.  

The RO attempted to verify the Veteran's above-described stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).  In a May 2010 Formal Finding, the JSRRC coordinator noted that "the information required to corroborate the stressful events described by the veteran is insufficient to send to the [JSRRC] and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records."  The Formal Finding noted that the JSRRC found that "the history does not document a search and destroy mission for a ferryboat carrying people and animals." (Emphasis added).  

The Veteran argues that the JSRRC search request and subsequent formal finding are inaccurate to the extent that they searched for, and referenced a "search and destroy" mission, rather than the search and rescue mission described by the Veteran.  (Emphasis added). See Hearing Transcript.  Further, the JSRRC search was limited to a timeframe of January 1986.  However, the Veteran has explained that the ferryboat incident took place in late December 1985 or January 1986 (note: only the 1986 command history of VP-22 was searched).  

Based on the foregoing, the Board finds that further efforts to verify the Veteran's stressor relating to the SAR mission should be made upon remand.  

With respect to the other alleged PTSD stressor, the Veteran has described being subject to "civil unrest" in the Philippines during the "People Power Revolution" in the streets around Cubi Point Naval Air Station and Subic Bay Naval Air Station.  This stressor incident purportedly occurred in January/February 1986.  Specifically, the Veteran reports that he was ordered to go out into the streets to bring back fellow service members and that it was a "very bad experience."  During his hearing before the undersigned and in other statements of record, he stated that there was "a lot of stress going on" at that time; that the main gate of the base had been attacked (i.e., protests, riots, fires); and that he witnessed people being shot at and thrown into bonfires.  

To date, no attempts have been made to verify the Veteran's involvement in the above-described incident(s).  This should be accomplished upon remand. 

With respect to current psychiatric diagnoses, by way of brief history, the Board notes that STRs are silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder.  The post-service record does reflect that the Veteran was diagnosed as early as 1999 for bipolar disorder. See VA Treatment Records.  Current VA treatment records reflect various psychiatric diagnosis, including PTSD (r/o PTSD), major depressive disorder, and bipolar disorder.  

To date, the Veteran has not been afforded a VA examination in connection with his psychiatric claim.  In light of the Veteran's testimony, his reported in-service stressors (and the need to further verify those upon remand), and the current psychiatric diagnoses of record, the Board finds that a VA examination is necessary to determine whether the Veteran has PTSD, or any other acquired psychiatric disorder, that is related to service.  


Accordingly, the case is REMANDED for the following action:


1. Obtain all pertinent VA treatment records that are not currently of record.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional action that will be taken with regard to his appeal. 

2. Appropriate efforts should also be made to obtain and associate with the case file non-duplicative private treatment records identified and authorized for release by the Veteran; this should specifically include an authorization request for records of treatment from Peachford Mental Hospital (see hearing transcript).  

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Attempt to verify both PTSD stressors (i.e., the ferryboat search and rescue (not search and destroy) mission in December 1985/January 1986, while assigned to squadron VP-22 at Cubi Point NAS, and his involvement in "civil unrest" during the People Power Revolution in the Philippines in January/February 1986) as reported by the Veteran in his July 2009 statement and November 2014 Board hearing, to include a request to the Joint Services Records and Research Center (JSRRC), if sufficient information has been provided for such a request.

4. Thereafter, obtain another opinion from the September 2010 VA/QTC examiner or another equally qualified examiner if that examiner is unavailable.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA/VBMS eFolder records.  Upon review of the record, the examiner must respond to the following:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss (to include any speech recognition-type hearing loss) is etiologically related to active military service, to include exposure to acoustic trauma while working in/around aircraft (see MOS), or treatment for a left ear "block," ear pain, otitis media, and/or other ear symptoms therein?

* In answering this question, the examiner must consider the Veteran's reports of near-continuous hearing problems since service, or shortly after separation (i.e., 1990), as well as his treatment for various ear-related symptomatology in-service (see STRs).  

* The examiner must also provide rationale for his September 2010 opinion in which he stated that a decrease in speech recognition scores "is more representative of a cognitive change."  The examiner should specifically explain what type of cognitive change(s) resulted in the Veteran's bilateral speech recognition hearing loss and why such hearing loss is not otherwise attributable to in-service acoustic trauma. 

b. If the answer to (a) is no, then is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss is caused or aggravated by the Veteran's service-connected tinnitus?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

5. Thereafter, schedule the Veteran for a VA mental disorders examination and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claim. See 38 C.F.R. § 3.655 (2014).  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand and any pertinent Virtual VA eFolder records.

The examiner should answer the following questions: 

(a) Identify any current diagnosis (meaning since May 2008) of a psychiatric disability, to include PTSD, bipolar disorder, and anxiety disorder.  The examiner should reconcile any and all prior diagnoses of PTSD noted in the medical record.  

(b) If PTSD is diagnosed, what are the stressors supporting the diagnosis? 

Is any stressor due to fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service?

(c) For any disorder other than PTSD, is it at least as likely as not (probability of 50 percent or more) that the current disability began in service or was otherwise the result of a disease or injury in service?

The examiner must provide rationale for all opinions rendered.  All pertinent lay and medical evidence should be considered, to include statements by the Veteran and other witnesses regarding the nature and timing of his symptoms. 

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

6. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






